DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.

Response to Amendment
Claim(s) 31-60 is/are pending in this application. Claim(s) 31-60 is/are new. Claim(s) 1-30 have been cancelled. 

Allowable Subject Matter
Claims 31-60 renumbered to 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim limitations “transmitting, to a base station, a random access channel preamble over a first bandwidth of a system bandwidth that is less than the system bandwidth” and “receiving, from the base station after transmitting the random access channel preamble, one or more reference signals over one or more portions of a second bandwidth of the system bandwidth, the second bandwidth being wider than the first bandwidth, the one or more portions of the second bandwidth being different than the first bandwidth” (claims 31 and 42) and “receiving, from a user equipment (UE), a random access channel preamble over a first bandwidth of a system bandwidth that is less than the system bandwidth” and “transmitting, to the UE after receiving the random access channel preamble, one or more reference signals over one or more portions of a second bandwidth of the system bandwidth, the second bandwidth being wider than the first bandwidth, the one or more portions of the second bandwidth being different than the first bandwidth” (claims 46 and 58) are similar to previously allowed claims 1, 15, and 29-30 as indicated in the Notice of Allowance filed 11/04/2020. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the new claims. The closest prior(s) art found is/are as follows:
Luo et al. (US 2019/0207636 A1) (previously cited), which is directed to Radio transceiving device with main and auxiliary transceiver and methods providing initial access; and teaches an initial access procedure of a user equipment (UE) to an access point (AP) including beam alignment and random access, wherein the UE performs initial access with the AP in sub 6 GHz via an auxiliary transceiver. The auxiliary transceiver is capable of beamforming over a fraction of a total transceiver bandwidth, i.e., sending a beacon used for initial access over a small fraction 301 b of the total bandwidth. The UE and the AP further perform data transmission over a first part 301 c of the full bandwidth using a main transceiver. Luo at abstract, Figs. 2 and 5-7, and paragraphs [0106]-[0107], [0121], [0138]-[0139], [0140]-[0144], and [0151];
Ingale et al. (US 2018/0359790 A1) (previously cited), which is directed to Method and apparatus for initial access in wireless communication system; and teaches a method of a UE performing initial access in 5G communication system. The user equipment (UE) receives beam reference signal (BRS) in a downlink beam sweep and transmits random preamble on a physical random access channel (PRACH) opportunity in an uplink beam sweeping period. Ingale at abstract and Figs. 4A and 5A; and 
et al. (US 2019/0254026 A1) (previously cited), which is directed to Information transmission method and device based on sweeping block; and teaches an information transmission method based on a sweeping block. A downlink sweeping block occupies a synchronous signal (SS) and system information (SI) which are frequency multiplexed with BRS. In some cases, the downlink sweeping block includes SS and SI in an initial access only, and for a subsequent beam tracking may include BRS only. Liu at abstract, Fig. 3(a), and paragraph [0106]; and 
Abedini et al. (US 2018/0115990 A1) (previously cited), which is directed to Directional synchronization in assisted millimeter wave systems; and teaches assisted power control for uplink signal transmitted during a RACH procedure between a user equipment (UE) and a base station (BS). The BS may send directional SYNC and RACH configuration information to the UE, wherein the information includes beam reference signal (BRS). Abedini at abstract, Fig. 9, and paragraphs [0099]-[0100]; and 
Sun et al. (US 2019/0029040 A1) (previously cited), which is directed to Random access channel window design in millimeter wave shared spectrum; and teaches a timing coordination of random access (RACH) procedure with beam discovery procedure, where a RACH window occurs during a beam discovery window. Based on the procedure, transmission beam reference signals (BRS) can occur before and/or after RACH signals, or may be interrupted by RACH signals.  

Neither Luo, Ingale, Liu, Abedini, nor Sun, taken alone or in any reasonable combination, teach the limitations transmitting, to a base station, a random access channel preamble over a first bandwidth of a system bandwidth that is less than the system bandwidth” and “receiving, from the base station after transmitting the random access channel preamble, one or more reference signals over one or more portions of a second bandwidth of the system bandwidth, the second bandwidth being wider than the first bandwidth, the one or more portions of the second bandwidth being different than the first bandwidth” (claims 31 and 42) and “receiving, from a user equipment (UE), a random access channel preamble over a first bandwidth of a system bandwidth that is less than the system bandwidth” and “transmitting, to the UE after receiving the random access channel preamble, one or more reference signals over one or more portions of a second bandwidth of the system bandwidth, the second bandwidth being wider than the first bandwidth, the one or more portions of the second bandwidth being different than the first bandwidth” (claims 46 and 58) in conjunction with other limitations recited in the claims.
	Therefore claims 31-60 renumbered to 1-30 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/T.H.N./Examiner, Art Unit 2478     

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478